              Case 2:19-cr-00174-MCE Document 53 Filed 12/08/20 Page 1 of 2


 1   KELLY BABINEAU (CA State Bar #190418)
 2
     The Law Office of Kelly Babineau
     455 Capitol Mall, Suite 801
 3   Sacramento, CA 95814
     Tel:(916) 442-4948
 4
     Fax: (916) 492-2909
 5   kbabineau@klblawoffice.net
 6
     Attorney for IVAN CORVERA-BENITEZ
 7

 8

 9                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     THE UNITED STATES OF AMERICA, ) No. 19-cr-00174MCE
                      Plaintiff,       )
12                                     ) REQUEST FOR WAIVER OF
           v.                          ) DEFENDANT’S IN PERSON
13
                                       ) APPEARANCE (Local Rule 137(b) &
14                                     ) GENERAL ORDER 616)
     IVAN CORVERA-BENITEZ              )
15
                                       )
16                    Defendant.       )
     __________________________________)
17
            Pursuant to Local Rule 137(b) and General Order 616, defendant Ivan Corvera-
18
     Benitez hereby waives the right to be present in person in open court upon the hearing of
19
     any motion or other proceeding in this case, including but not limited to, when a
20
     continuance is ordered or status conference addressing the status of counsel.
21
            Defendant hereby requests the Court to proceed by videoconference of defendant’s
22
     presence, the same as if defendant were present in-person. The undersigned has consulted
23
     with the defendant and the defendant consents to counsel’s signing on defendant’s behalf.
24
     Dated: December 2, 2020                  Respectfully submitted,
25

26
                                              /s/ Kelly Babineau
27
                                              KELLY BABINEAU
28                                            Attorney for IVAN CORVERA-BENITEZ


                                                -1-
             Case 2:19-cr-00174-MCE Document 53 Filed 12/08/20 Page 2 of 2


 1         I agree with and consent to my client’s waiver of appearance.
 2
     Dated: December 2, 2020                  /s/ Kelly Babineau
 3                                            Kelly Babineau for:
                                              Attorney for IVAN CORVERA-BENITEZ
 4

 5

 6

 7
                                             ORDER
 8
           I approve of the above waiver of in person presence.
 9
           IT IS SO ORDERED.
10

11   Dated: December 7, 2020
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                               -2-
